CHARLES J. SCHUCK, Judge.
The record reveals that while claimant was driving his - car about one-half mile west of Smithfield, Wetzel county, West Virginia, on state route 20, while the road was slippery a state road truck, operated by the state road commission’s employee, skidded and slid across the road into claimant’s automobile which he, the claimant, had driven into the adjoining ditch in order to avoid the accident in question. The record reveals that there was no negligence whatsoever on the part of claimant, but that the driver of the state road truck was negligent considering the circumstances and conditions under which the accident happened. The collision took place on the fourteenth day of October, 1943. The record reveals that the claim is in the amount of $153.87.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of one hundred fifty-three dollars and eighty-seven cents ($153.87).